PER CURIAM.
Terry imbeau appeals the district court’s1 adverse grant of summary judgment in his civil-rights action. Upon de novo review, see Holden v. Hirner, 663 F.3d 336, 340 (8th Cir.2011), we agree that dismissal was proper for the reasons the district court stated. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable D.P. Marshall Jr., United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas.